Citation Nr: 0920119	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
strain.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel
	

INTRODUCTION

The Veteran had active service from October 1998 until 
October 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was awarded a 10 percent evaluation for lumbar 
strain in a rating decision dated March 2007.  In August 2007 
she submitted a claim for an increased rating.  In October 
2007 the RO issued a rating decision granting a 20 percent 
evaluation for lumbar strain.  The Veteran submitted a timely 
notice of disagreement in November 2007 and perfected the 
appeal in March 2008 with submission of VA Form 9.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's lumbar 
disability has been productive of complaints of pain and 
muscle spasms; objectively her flexion is limited no worse 
than 45 degrees and there is no demonstration of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for lumbar strain have been not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237-5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, an August 2007 VCAA letter provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Additionally, a June 2008 letter satisfied the requirements 
under Vasquez-Flores.  This June 2008 letter was not issued 
prior to the adverse decision on appeal.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the June 2008 letter was followed by a July 2008 
readjudication of the claim in a supplemental statement of 
the case.  Accordingly, the timing deficiency has been 
appropriately cured in this case and no additional 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Relevant Laws and Regulations

The Veteran is claiming entitlement to rating in excess of 20 
percent for a lumbar strain.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement. 38 C.F.R. § 4.45.

Analysis

Throughout the rating period on appeal, the Veteran is 
assigned a 20 percent evaluation for lumbar strain pursuant 
to 38 C.F.R. § 4.71a, DC 5237.  With respect to this 
disability, the diagnostic code contemplates evaluation under 
the general rating formula for diseases and injuries of the 
spine.

Under the general rating formula, a 20 percent evaluation is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Id.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. Id.  

The Board has reviewed the medical evidence and finds no 
support for an evaluation in excess of 20 percent for the 
Veteran's service-connected lumbar strain during any portion 
of the rating period on appeal.  In this regard, VA 
examination in January 2007 revealed forward flexion of the 
lumbar spine to 45 degrees, with pain beginning at 20 
degrees.  Extension was to 20 degrees with pain at the 
endpoint of motion. Lateral flexion was to 30 degrees left 
and right, with pain at the endpoints of motion, and rotation 
was to 80 degrees bilaterally.  The examiner indicated that 
there was no additional functional limitation with range of 
motion testing due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.

The Veteran's most recent VA examination, in October 2007, 
revealed flexion to 50 degrees, extension to 20 degrees and 
lateral bending to 20 degrees on both sides.  Her gait was 
smooth and there was normal curvature of the spine.  All 
movement was performed without pain and there was no 
additional functional limitation demonstrated.  

The range of motion findings noted above do not support a 
rating in excess of 20 percent.  Indeed, forward flexion of 
the thoracolumbar spine has not been shown to be 30 degrees 
or less.  Moreover, the record does not show additional 
limitation of function such as to enable a finding that the 
Veteran's disability picture most nearly approximates the 
next-higher evaluation.  In so finding, the Board 
acknowledges the Veteran's complaints of pain.  For example, 
in a letter dated August 2007, the Veteran reported pain 
during inclement weather and when sleeping on her side.  
Furthermore, the Board has taken into account September 2007 
complaints of muscle spasms, as well as additional complaints 
of back pain throughout the record.  BVA has also considered 
a letter dated March 2008 from the Veteran's employer 
describing the Veteran's limitations at work including that 
the Veteran takes walks during her lunch to alleviate her 
back pain and that she complains of pain after sitting, 
standing or bending over for extended periods of time.  
However, while considering such statements, the objective 
evidence nevertheless fails to show loss of motion with 
repetitive movement, or any other demonstration of additional 
functional loss.  Moreover, the Veteran also indicated at her 
October 2007 VA examination that she is able to do activities 
of daily living and that she goes bowling once a month.  

In sum, then, an evaluation in excess of 20 percent under the 
general rating formula is not for application here.  
Moreover, there is no other basis for an increased rating.  
In this regard, the Board has considered whether an increased 
evaluation under Diagnostic Code 5243 is possible here on the 
basis of incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 40 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

In January 2007, the VA examiner noted no history of 
physician prescribed bed rest.  The remainder of the evidence 
also fails to establish incapacitating episodes, as defined 
by Note 1 to Diagnostic Code 5243.  As such, Diagnostic Code 
5243 cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.

In the present case, the Board notes that the Veteran's 
January 2007 VA examination revealed no back pain on straight 
leg extension and showed 2+ reflexes.  Subsequent VA 
examination in October 2007 examination revealed 4/4 deep 
tendon reflexes and she was able to differentiate sharp and 
dull sensation. Hence, the overall evidence reveals an 
essentially normal neurologic disability picture throughout 
the rating period on appeal.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
back disability, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment, beyond that accounted for by the rating 
schedule, has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

In sum, a 20 percent rating, but no higher, is warranted for 
the Veteran's lumbar strain throughout the rating period on 
appeal, and there is no support for assignment of a separate 
neurologic evaluation.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 20 percent for lumbar strain is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


